internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-130545-01 date date g b_trust corp d1 d2 d3 d4 d5 d6 d7 d8 dear this is in reply to your letter dated date and subsequent correspondence submitted on behalf of trust requesting rulings under sec_678 and sec_1361 of the internal_revenue_code the information submitted states that trust is an irrevocable_trust created by g on d1 b is the sole beneficiary of trust and is over thirty-five years old g contributed corp stock to trust on d2 d3 d4 d5 d6 and d7 corp elected to be an s_corporation effective d8 trust elected to be treated as an electing small_business plr-130545-01 trust esbt effective d8 article ii paragraph a of the trust agreement provides that if an addition is made to the trust in a calendar_year the beneficiary of the trust shall have the power in his sole discretion commencing with the date of the addition and ending days after notification from the trustee to withdraw property belonging to the principal of the trust including property constituting the addition having a value equal at the time of the withdrawal to the value of the addition at the time of the addition article ii paragraph a i provides that while the beneficiary is under the age of twenty-one years the trustee may use for the beneficiary’s benefit so much or all of the net_income of the trust as the trustee in the trustee’s sole and absolute discretion determines to be required or desirable for the beneficiary’s support welfare education and best interests adding to principal any income not so used after the beneficiary reaches the age of twenty-one years the trustee shall pay all the net_income of the trust to the beneficiary in convenient installments at least quarter-annually article ii paragraph a i also provides that after the beneficiary has reached the age of twenty-five years the trustee shall distribute to the beneficiary such portion or all of the principal of the trust other than corp stock as the beneficiary from time to time requests in writing not exceeding in the aggregate however one-third in value of such assets other than corp stock before the beneficiary has reached the age of thirty years nor two-thirds in value after the beneficiary has reached the age of thirty-five years article ii paragraph a ii provides that the trustee may pay to the beneficiary or use for the beneficiary’s benefit so much or all of the principal of the trust other than corp stock as the trustee from time to time in the trustee’s sole and absolute discretion determines to be required or desirable for the beneficiary’s support welfare education and best interests article ii paragraph b provides that if the trust has not yet terminated upon the death of b the trust as then constituted shall be distributed to such appointee or appointees including b’s own estate upon such conditions and estates in trust or otherwise with such powers in such manner and at such times as b appoints and directs by will specifically referring to the power_of_appointment sec_671 of the code provides that when the grantor or another person is treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the code in computing the taxable_income or credits against tax of an individual plr-130545-01 sec_673 through specify the circumstances under which the grantor or another person will be treated as the owner of a portion of a_trust sec_674 provides that the grantor is treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor a nonadverse_party or both without the approval or consent of an adverse_party sec_674 provides that sec_674 does not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_677 provides that the grantor will be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor's spouse or held or accumulated for future distribution to the grantor or the grantor's spouse sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or the person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would cause a grantor to be treated as the owner of such a portion of the trust within the principles of sec_671 to inclusive sec_1361 c a i provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder b had the right to withdraw the stock of corp on the first day of its contribution to trust under article ii paragraph a of the trust if b received notice of the contribution on the day of the contribution assuming that b received notice of the contributions on the day of each contribution b will be treated as having a power to vest the stock in herself within the meaning of sec_678 because b failed to exercise the withdrawal power while retaining a testamentary general_power_of_appointment over all the assets held by trust at b’s death including corp stock and gains allocable to corpus not otherwise distributed to b and the right to have all the income of trust including corpus other than corp stock and gains allocable to corpus in the discretion of the trustee distributed to him or accumulated for future distributions to him b will be treated as having released the withdrawal power while retaining such control as would plr-130545-01 cause a grantor to be treated as the owner of trust under sec_674 and sec_677 therefore b will be treated as the owner of trust under sec_678 because b will be considered the owner of the entire trust for purposes of sec_671 trust is a permitted s_corporation shareholder as described in sec_1361 except as specifically ruled upon above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code moreover if the trust instrument is amended this ruling may not remain in effect this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trust sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
